DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 46-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.
Applicant’s election without traverse of claims 33-45 in the reply filed on 9/14/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. (US 4,928,690, hereinafter “Heilman”) in view of Sackner et al. (US 6,047,203, hereinafter “Sackner”).
In regards to claim 33, Heilman discloses the essential features of the claimed invention, including a wearable cardiac therapeutic device (Fig. 4) for use in monitoring respiration and cardiac activity (col. 6, lines 59-67) and treating an arrhythmic cardiac event in a subject (col. 2, lines 23-38), comprising: a garment configured to be worn about a torso of the subject (Fig. 4); a plurality of electrocardiograph sensing electrodes included in the garment, the plurality of electrocardiograph sensing electrodes configured to receive electrocardiograph information from the subject (col. 6, lines 59-67); a plurality of therapy electrodes included in the garment (col. 4, line 58 to col. 5, lines 10); at least one sensing element for sensing respiratory movement (col. 6, lines 59-67); and a controller configured to be operably coupled to the plurality of electrocardiograph sensing electrodes, the plurality of therapy electrodes, and the respiratory sensing element, the controller configured to identify an arrhythmic cardiac event, and responsive to identification of the arrhythmic cardiac event, to apply treatment to the subject via the plurality of therapy electrodes (col. line 58 to col. 5, lines 10), the controller further being configured to determine respiration information of the subject (col. 6, lines 59-67).  Sackner does not disclose that the respiratory sensor comprises at least one of an inductive element having an inductance and a capacitive element having a capacitance.  However Sackner, in the same field of endeavor of external vest-worn cardiac devices, teaches a respiratory monitoring sensor comprising at least one of an inductive element having an inductance and a capacitive element having a capacitance (col. 5, line 66 to col. 6, line 6; Table 1) to provide the predictable results of an effective non-invasive monitoring system including sensor arrays that more accurately capture physiological signals without restricting the personal activities of the patient (col. 1, lines 53-63).  As this element and its function as a respiratory sensor were known in the art and could have reasonably been substituted for Heilman’s for the same function, the examiner’s position is that this is a simple substitution of one respiratory sensor means for another to yield no more than predictable results.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heilman by providing a respiratory monitoring sensor comprising at least one of an inductive element having an inductance and a capacitive element having a capacitance to provide the predictable results of an effective non-invasive monitoring system including sensor arrays that more accurately capture physiological signals without restricting the personal activities of the patient.
Allowable Subject Matter
Claims 34-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and resolution of the double-patenting rejection below).  Similar to the parent application(s), while providing an indictive or capacitive sensor for respiration sensing is an obvious expedient, the prior art fails to disclose or fairly suggest the claimed combination of elements including those set forth in claims 34 and 41.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,806,401. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bornn et al. (US 5,348,008) is another teaching of a vest-worn cardio-respiratory monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792